Citation Nr: 1115591	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member served on active duty from December 1942 to September 1945, and from April 1947 to November 1964.  He died on September [redacted], 1983; the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  

In connection with this appeal, the appellant testified at a personal video-conference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in February 2011; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a December 1987 decision, the Board denied entitlement to DIC benefits, and notified the appellant of the determination and of her appellate rights, but she did not appeal the determination nor did she request reconsideration thereof.  Hence, that decision became final.

2.  The evidence received since the December 1987 Board decision is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the appellant's DIC claim.  

CONCLUSIONS OF LAW

1.  The December 1987 Board decision denying entitlement to DIC benefits is final.  38 U.S.C. § 4004 (b) (1982); 38 C.F.R. § 19.104 (1987); currently 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has not been received, and the claim of entitlement to DIC benefits has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's/service member's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has come before the Board asking that her claim for DIC benefits be reopened and that a favorable decision be issued on the merits of the issue.  The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

The Court further stated, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

Additionally, the Court held that in the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this regard, the appellant has not been provided any VCAA notice since she filed her application to reopen her claim in May 2006.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the Supreme Court rejected the Federal Circuit's reasoning, in part, because the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor her representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the appellant resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008).

In this case, the Board finds that the appellant had actual knowledge of what was necessary to substantiate her claim.  In this regard, during the appellant's hearing before the undersigned AVLJ, a discussion ensued between the AVLJ, the appellant, and her representative concerning her claim for benefits.  During that discussion/hearing, the appellant addressed all elements of her claim, to include the service member's prior marriage, divorce, and subsequent remarriage to the appellant.  It was during that hearing that the appellant indicated that she had no additional information to provide with respect her claim.

Additionally, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support her claim based on notice that was provided to the appellant during the course of her appeal.  Specifically, a review of the claims folder shows that when the appellant was notified of the RO's decision in October 2006, she was provided with the following information:

We received your request to reopen for dependency and indemnity compensation (DIC) claim based on your marriage to [the service member].  Please be advised that your previous claims for DIC have all been denied because the evidence does not support that you were married to the veteran for at least one year preceding his death.  We regret to inform you that you are not entitled to DIC benefits as a matter of law.

Note:  Evidence shows that [the service member] divorced M. N. in Alabama on August 10, 1982.  On June 25, 1985, we established your common law marriage to the veteran effective October 10, 1982.  Since there is a 60 day restriction on remarriage under Alabama law, your common law marriage could not be established prior to October 10, 1982.  Even with the earlier marriage date established, the length of your marriage still fails to meet the VA requirement of one year of marriage preceding death.

An examination of the statement of the case (SOC) that was provided in December 2007 shows that the appellant was given VCAA-type notice concerning the development of a claim along with the requirements for establishing a DIC claim.  In this regard, the SOC provided the appellant with the text of 38 C.F.R. § 3.159, which governs VA's duties to notify and assist a claimant, and 38 C.F.R. § 3.22, which governs DIC claims in cases when death is not service-connected.

Therefore, for the foregoing reasons, the Board finds that VA's failure to provide the appellant with adequate VCAA notice did not affect the essential fairness of the adjudication of her claim and, therefore, such error is harmless.

The Board also notes that the appellant was not provided notice as to the elements articulated by Hupp, supra; however, as her claim is being denied herein based on the fact that she is not recognized as the service member's surviving spouse, such notice need not be provided.  Additionally, she was not provided notice as to the disability rating and effective date that would be assigned if her claim were granted; however, as the Board herein denies her claim, the failure to provide such notice is not prejudicial to the appellant.  

Upon reviewing the claims folder, it is the conclusion of the Board that the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  The October 2006 letter, along with the SOC, both noted above, informed the appellant of all elements required by 38 C.F.R. § 3.159(b) and, more specifically, the denial letter included the criteria for reopening a previously denied claim, the criteria for establishing DIC benefits based on recognition as a surviving spouse, and information concerning why her claim was previously denied.  Consequently, the Board finds that adequate notice has been provided regarding the appellant's claim.  

Regarding the duty to assist, the claims folder contains all of the relevant records with respect to the service member and the appellant.  Moreover, the appellant has indicated that no additional information needed to be obtained and that all of the evidence has been submitted prior to her hearing before the Board.  

In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the basis of the prior determination was discussed, as were elements of the claim that was lacking to substantiate the claim for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the appellant nor her attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)(2010) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2010) and that the Board can adjudicate the claim based on the current record.

Furthermore, the Board finds that the appellant's claim must be denied as a matter of law in that she does not meet the legal requirements to be recognized as the service member's surviving spouse.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  In this regard, VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  Therefore, the Board finds that VA has satisfied its duties to notify and assist the appellant under the VCAA.  

As will be detailed below, the appellant's claim involving entitlement to DIC benefits have been the subject of an adverse prior final decision.  As a result, entitlement to these benefits may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, as is the case here, evidence is considered "new" if it was not previously submitted to agency decision makers. Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2010).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

Nevertheless, in the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The record indicates that the appellant's claim for DIC was initially denied by a decision of the Board issued in September 1984 based on a determination that the service member and the appellant were not married within fifteen years of service separation or for a period of one year or more prior to the service-member's death, and that no children had been borne of their marriage.  

Following the Board's September 1984 decision, the appellant subsequently reopened her claim, seeking to establish the existence of a common law marriage between herself and the service member more than one year prior to the service member's death.  In a December 1987 decision, the Board noted that the evidence showed that the service member and his second wife were divorced in the State of Alabama on August 10, 1982, and that their divorce decree provided that neither party might remarry, except to one another, until sixty (60) days had elapsed from the date of their divorce.  Hence, for a period of 60 days following the date of his divorce decree, the Board noted that the service member was prohibited against either a ceremonial or common law marriage.  The Board further pointed out that the case law of the State of Alabama, per Krug v. Krug, 292 Ala. 498, 296 So. 2d 715 (1974), allowed for the recognition of common law marriage only after the 60 day waiting period had elapsed.  Hence, the existence of a common law marriage between the appellant and the service member could be presumed to be no earlier than October 10, 1982.  Because the service member died on September [redacted], 1983, and since the date of the common law marriage was determined to be October 10, 1982, the appellant did not meet the requirements of being married to service member for a period of one year prior to his death.  Hence, the Board found that DIC benefits could not, by law, be granted to the appellant.  

The Board decision denying the appellant's claim was issued in December 1987.  The appellant was informed of that decision but she did not appeal that action nor did she request reconsideration of that action.  Hence, that decision became final.  38 U.S.C. § 4004 (b) (1982); 38 C.F.R. § 19.104 (1987); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

When the Board denied DIC benefits in December 1987, it based its decision on the service member's marriage records including his divorce decrees and a marriage license, along with the statements provided by the appellant.  Since then, the appellant has provided her own written statements and testimony before the Board.  She also submitted copies of her husband's service records.  The Board notes that during her testimony before the Board in February 2011, the appellant admitted that she knew of the sixty day waiting period and that such waiting period between the time of his divorce and when he could remarry was a legal impediment to their common law marriage.  She further admitted that she understood in 1982 that until the sixty day period expired, she and the service member could not enter into a common law or ceremonial marriage.  

The Board acknowledges that the testimony proffered by the appellant is new.  It was not of record prior to December 1987.  The additional evidence, however, is cumulative and redundant of the evidence of record at the time of the prior final denial.  In this regard, it does not substantiate a previously unestablished fact necessary for the appellant to prevail.  The evidence submitted does not show that the sixty day waiting period was found to be unconstitutional or against public policy, and therefore, not applicable to the appellant's claim.  Also, with respect to the documents submitted by the appellant, such pertain to her husband's military service and do not establish or insinuate that the appellant and the service member were married for a period of one year prior to his death.  Hence, it is the conclusion of the Board that the newly presented evidence is not material because it does not relate to a previously unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that VA has not received evidence that is new and material, and the denial of entitlement to DIC benefits remains final.  See generally Manio, supra.  The appellant's claim is thus denied.


ORDER

New and material evidence has not been received sufficient to reopen the appellant's claim for entitlement to DIC benefits, and as such, the claim is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


